07/11/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 22-0213


                                          DA 22-0213


 TODD MARTIN RUDE,

              Petitioner and Appellant,

       v.                                                          ORDER

 STATE OF MONTANA,

              Respondent and Appellee.


       In a May 10, 2022 Order, this Court granted self-represented Appellant Todd Martin
Rude's Petition for an Out-of-Time Appeal. Rude now moves for appointment of counsel
and for an extension of time to file his opening brief.
       Rude is not entitled to an appointment of counsel in this appeal. Rude appeals a
March 1, 2022 Order on Petition for Postconviction Relief, where the Lewis and Clark
County District Court denied his petition. There is no right to the appointment of counsel
in a postconviction proceeding for relief, although a court may order the assignment of
counsel under the circumstances outlined in § 46-8-104, MCA. While Rude references his
three mental health diagnoses, those circumstances are not the criteria under Montana's
statute. Furthermore, Rude represented himself in the District Court. Therefore,
       IT IS ORDERED that Rude's Motion for Appointment of Counsel is DENIED.
       IT IS FURTHER ORDERED that Rude's Motion for Extension of Time is
GRANTED and that Rude shall prepare, file, and serve his opening brief on or before
September 20, 2022.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Todd Martin Rude along with a copy of this Court's Civil Appellate Handbook.
       DATED this           day of July, 2022.
                                                  For the Court,



                                                               Chief Justice